NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2876-18

INDEPENDENT VOLUNTEER
FIRE COMPANY and JOSEPH
J. CARUSO, III,

          Plaintiffs,

and

JOSEPH CARUSO, JR.,
WILLIAM TOMASELLO,
JOHN H. WARREN, JR., and
JOHN MICHAEL WARREN,

          Plaintiffs-Respondents,

v.

TOWN OF HAMMONTON,

     Defendant-Appellant.
___________________________

                   Submitted December 7, 2020 – Decided April 19, 2021

                   Before Judges Messano, Hoffman and Suter.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Docket No. L-0132-16.
            Fox Rothschild, LLP, attorneys for appellant (Michael
            J. Malinsky, on the briefs).

            Jacobs & Barbone, PA, attorneys for respondents
            (Louis M. Barbone, on the brief).

PER CURIAM

      Plaintiffs Joseph Caruso, Jr., Joseph Caruso III, William Tomasello, John

H. (J.H.) Warren, Jr., and John Michael (J.M.) Warren were members of the

Independent Volunteer Fire Company No. 2 (the Company), one of two fire

companies that provided volunteer firefighting services to the Town of

Hammonton (the Town).1 On September 28, 2015, another member of the

Company and its only female member, Nicole Ruberton, filed a formal

complaint directly with the Town administrator alleging Tomasello and Caruso

III sexually harassed her, and she feared retaliation from the other plaintiffs

"because they are all family." Never before had a member of either fire company

filed a complaint alleging harassment directly with the Town administration.




1
  During the litigation and for reasons unnecessary for our resolution of the
appeal, the Company and Caruso III were dismissed from the litigation, and
neither has participated in this appeal.


                                                                         A-2876-18
                                      2
      At its regular meeting the same day, the Town council suspended all

plaintiffs and appointed the town solicitor to investigate Ruberton's complaint. 2

A second member of the Company, Enrico Sepe, also filed a complaint with the

Town, alleging Tomasello harassed him because he was a dwarf. After the

solicitor interviewed J.H. Warren, Jr., and J.M. Warren and absolved them of

any misconduct, the Town reinstated both to full membership in the Company

ten days later, on October 8, 2015.

      In January 2016, plaintiffs filed a verified complaint in lieu of prerogative

writs. They alleged the Town violated N.J.S.A. 40A:14-19, which provides that

a "member or officer of [a] paid or part-paid fire department or force shall be

. . . suspended, removed, fined or reduced in rank . . . only upon a written

complaint setting forth the . . . charges" and a hearing thereafter. (emphasis

added). Citing these specific statutory procedural guarantees, each plaintiff

claimed the Town violated his civil rights, specifically, "depriv[ation] of

procedural and substantive due process, equal protection of the law, as well as

privileges and/or immunities secured by the Constitution, and laws of the State

of New Jersey[.]" Within days of plaintiffs' filing, the Town lodged formal



2
   Additionally, based on a traffic summons issued in an alleged "road rage"
incident, the Town terminated Caruso III's membership in the Company.
                                                                             A-2876-18
                                        3
written disciplinary charges with specifications against Caruso, Jr. and

Tomasello.

      The Town then moved to dismiss plaintiffs' complaint.         Apparently

without any cross-motion by plaintiffs and relying not upon N.J.S.A. 40A:14-

19, but rather certain Town ordinances, the judge denied the motion to dismiss

and granted relief on plaintiffs' prerogative writ claim. He ordered the Town to

appoint "an independent hearing officer[] and provide . . . [p]laintiffs with a

statement of charges, a period of discovery, and a hearing" within one-hundred-

twenty days.

      Before the hearing took place, the Town reinstated Caruso, Jr., who by

then had been suspended for thirteen months.        Following several days of

testimony, the hearing officer found Tomasello guilty of three disciplinary

charges, none of which dealt with Ruberton's complaints, but one of which dealt

with Sepe's complaints, and dismissed the other charges. He recommended

Tomasello's now nineteen-month suspension as an appropriate penalty. The

Town adopted the hearing officer's findings and recommendations and reinstated

Tomasello.

      The Town moved for summary judgment on plaintiffs' remaining civil

rights claims. A different judge partially granted the Town's motion, dismissing


                                                                          A-2876-18
                                       4
plaintiffs' procedural and substantive due process causes of action; she denied

summary judgment as to plaintiffs' equal protection claims, and the matter

proceeded to trial.3

      The jury found in favor of all four plaintiffs on their "class-of-one" equal

protection claims and awarded $15,000 each to Caruso Jr., and Tomasello, and

$25,000 each to J.H. Warren Jr., and J.M. Warren. The jury declined to award

punitive damages. Plaintiffs subsequently sought counsel fees as prevailing

parties under the New Jersey Civil Rights Act, N.J.S.A. 10:6-1 to -2 (the CRA),

and the judge awarded them $85,963.06 in attorney's fees and costs. The judge

stayed execution of the judgment pending this appeal.

      The Town argues that the first judge erred in granting plaintiffs relief on

their prerogative writ claim because, as members of a volunteer firefighting

department, plaintiffs were not entitled to the protections of N.J.S.A. 40 A:14-

19, and the judge misinterpreted the relevant ordinances.        It notes that in

granting summary judgment on plaintiffs' due process claims, the second judge



3
  The order and the judge's extensive decision did not address plaintiffs' claims
under the privileges and immunities clauses of Article IV or the Fourteenth
Amendment of the United States Constitution. Plaintiffs have not cross-
appealed from the order dismissing their due process cause of action and neither
party has addressed the apparent dismissal of plaintiffs' claims under the
privileges and immunities clauses in their brief.
                                                                            A-2876-18
                                        5
essentially adopted the Town's position that it did not violate plaintiffs'

procedural rights by immediately suspending them.

      The Town further contends that the trial judge should have dismissed

plaintiffs' class-of-one equal protection claims as a matter of law, either on

summary judgment, or when the Town sought involuntary dismissal after

plaintiffs' case pursuant to Rule 4:37-2(b), or judgment at the conclusion of all

the evidence pursuant to Rule 4:40-2(a), or judgment notwithstanding the

verdict pursuant to Rule 4:40-2(b). As a corollary argument, the Town contends

the judge should have dismissed the complaints of J.H. Warren, Jr. and J.M.

Warren because they were reinstated within ten days of their suspensions.

Finally, the Town contends it was error to submit the issue of punitive damages

to the jury, and the judge mistakenly exercised her discretion in calculating the

fee award.

      We have considered these arguments in light of the record and applicable

legal standards.   We affirm in part, reverse in part, vacate the judgment,

including the award of fees and costs, and dismiss plaintiffs' complaint.




                                                                            A-2876-18
                                       6
                                         I.

      New Jersey’s statutory scheme distinguishes three types of firefighting

forces: paid, part-paid, and volunteer.       N.J.S.A. 40A:14-7 and -68.           In

municipalities without paid or part-paid fire departments,

            the governing body, by ordinance, may contract with a
            volunteer fire company or companies . . . upon such
            terms and conditions as shall be deemed proper. The
            members of any such company shall be under the
            supervision and control of said municipality and in
            performing fire duty shall be deemed to be exercising a
            governmental function; however, the appointment or
            election of the chief of the volunteer fire company shall
            remain the prerogative of the membership of the fire
            company as set forth in the company’s certificate of
            incorporation or bylaws.

            [N.J.S.A. 40A:14-68(a) (emphasis added).]

As we made clear in Newfield Fire Co. No. 1 v. Borough of Newfield, "[t]he

plain language of this statute reflects the Legislature's intent to assure

governmental supervision and control of volunteer fire companies to the extent

they are charged with performing public functions funded by public taxpayer

resources." 439 N.J. Super. 202, 210–11 (App. Div. 2015) (citing McGovern v.

Rutgers, 211 N.J. 94, 108 (2012)). However, "[t]he municipal management of

volunteer fire companies . . . is limited to 'the authority to control the general

affairs of a volunteer fire department,' and a municipality 'cannot dictate the day-


                                                                              A-2876-18
                                         7
to-day operations of the department.'" Id. at 213–14 (quoting Sprint Spectrum,

LP v. Borough of Upper Saddle River Zoning Bd. of Adjustment , 352 N.J.

Super. 575, 598 (2002)).

      In moving to dismiss the complaint, and, more pointedly when it sought

reconsideration of the order denying its motion, the Town argued that by its

terms, N.J.S.A. 40A:14-19 only applies to a "permanent member or officer of

[a] paid or part-paid fire department." Plaintiffs, however, cited Hammonton

Ordinance 25-2 (O25-2), which provided, "[t]he several fire companies

composing said Fire Department shall be subject to all the laws of this state

pertaining to fire departments in towns and may receive any benefits resulting

therefrom."   According to plaintiffs, the Town had extended the statutory

procedural rights contained in N.J.S.A. 40A:14-19 to its volunteer firefighters.

The motion judge correctly rejected the argument.

      However, in denying the Town's motions to dismiss and for

reconsideration, the judge focused his attention on two other ordinances.

Hammonton Ordinance 25-6 (O25-6) provided that "[f]or any cause deemed

sufficient, [the] council may reprimand, suspend or remove from office the chief

or any officer or officers of any of the companies composing the fire

department." The Town argued that under this ordinance, the council could


                                                                          A-2876-18
                                       8
discipline plaintiffs without providing any written statement of charges or a

hearing.

      However, Hammonton Ordinance 25-5 (O25-5) provided:

            The various fire companies composing the Fire
            Department . . . may impose suitable fines or other
            penalties on the members in order to promote discipline
            and maintain efficiency of the Fire Department. The
            Fire Chief shall have the power to compel each or all of
            the companies to observe the provisions of this section
            as well as any rules that may be adopted by the several
            companies . . . .

In initially denying the Town's motion to dismiss, the judge wrote: "Section 25-

5 creates a mechanism by which the Fire Department can discipline its own

officers." He reasoned, because plaintiffs "were entitled to some minimum level

of due process," the Town must provide plaintiffs with written charges,

discovery, and a hearing. In denying reconsideration, the judge added that "there

was sufficient ambiguity as to the whether the Company or the [c]ouncil has

primary disciplinary authority." In construing the two provisions together, the

judge concluded that plaintiffs were entitled to have the Company initially

consider the charges and decide whether to discipline plaintiffs.

      In Versarge v. Township of Clinton, a volunteer fire company sought to

expel the plaintiff for conduct unbecoming, specifically, threatening the chief

and disclosing fire company business to the mayor and council. 984 F.2d 1359,

                                                                           A-2876-18
                                       9
1361–62 (3d. Cir. 1993). After a hearing before the company at which the

plaintiff was afforded the opportunity to address the charges, the membership

voted to expel him. Id. at 1362. The mayor and council refused to hear his

appeal, so the plaintiff filed suit, alleging, in part, violations of his due process

rights. Id. at 1362–63.

      The district court rejected the due process claim, concluding that the

plaintiff had "received all the process he was due." Id. at 1370. The Third

Circuit somewhat modified that holding, concluding that because any benefits

received by the plaintiff from his status as a volunteer firefighter "were de

minimis[,]" he "was not entitled to the constitutional requirements of due

process." Ibid. In the absence of the Ordinances, therefore, we might agree with

the Town that plaintiffs had no constitutional or statutory right to notice of the

charges and a hearing.

      However, the Ordinances essentially form the contract between the Town

and the Company referenced in N.J.S.A. 40A:14-68(a), and "nothing . . .

preclude[d] the [Town] from adopting an ordinance defining the conditions it

requires of any volunteer fire company seeking to act as the [Town's] designated

fire company." Newfield Fire Co., 439 N.J. Super. at 215. The motion judge




                                                                               A-2876-18
                                        10
was faced with the need to construe the seemingly contradictory language of

O25-5 and O25-6 in pari materia.

      Because the issues are purely legal in nature, we owe no deference to the

motion judge's interpretation of the ordinances or the implied contract they

represent, and we review the judge's order de novo. See Bubis v. Kassin, 184

N.J. 612, 627 (2005) ("As with other legislative provisions, the meaning of an

ordinance's language is a question of law that we review de novo." (first citing

In re Distrib. of Liquid Assets Upon Dissolution of the Union Cnty. Reg'l High

Sch. Dist. No. 1, 168 N.J. 1, 11 (2001); and then citing DePetro v. Twp. of

Wayne Plan. Bd., 367 N.J. Super. 161, 174 (App. Div. 2004))); see also Serico

v. Rothberg, 234 N.J. 168, 178 (2018) ("In the absence of a factual dispute, we

review the interpretation of a contract de novo." (citing In re Cnty. of Atlantic,

230 N.J. 237, 255 (2017))).

      The Town argues that given the permissive language of O25-5 and O25-

6, the ability to discipline members of the Company was co-extensive and shared

by the council and the Company. In exercising its authority, the council was not

required to provide any notice of the charges or a hearing prior to suspending

plaintiffs.




                                                                            A-2876-18
                                       11
      Plaintiffs concede that the ordinances provide contractual terms that bind

the Company.      However, they contend that subsequent testimony at trial

demonstrated O25-6 limited the council's disciplinary authority to "line

officers," the appointed chief, assistant chief and officers selected from both

companies that make up the command structure of the fire department. Plaintiffs

argue the trial testimony demonstrated that as to the "staff officers" of the

Company, i.e., its president, vice-president, et cetera, O25-5 controlled and "the

[T]own had no authority of discipline." According to plaintiffs, the motion

judge correctly ordered the Town to proffer formal charges and provide them

with a hearing.

      "The established rules of statutory construction govern the interpretation

of a municipal ordinance." State v. Schad, 160 N.J. 156, 170 (1999) (citing

AMN, Inc. of N.J. v. Twp. of S. Brunswick Rent Leveling Bd., 93 N.J. 518,

524–25 (1983)). We first examine the language of the ordinance, which if "clear

and unambiguous" controls. Ibid. (citing Bergen Com. Bank v. Sisler, 157 N.J.

188, 202 (1999)). Otherwise, we may resort to "extrinsic factors," including the

purpose, context, and history of the enactment. Ibid.

      "Statutes are considered to be in pari materia when they relate to the same

person or thing, to the same class of persons or things, or have the same purpose


                                                                            A-2876-18
                                       12
or object." Carlson v. City of Hackensack, 410 N.J. Super. 491, 497 (App. Div.

2009) (quoting Marino v. Marino, 200 N.J. 315, 330 (2009)). "Statutes in pari

materia are to be construed together when helpful in resolving doubts or

uncertainties and the ascertainment of legislative intent."     In re Return of

Weapons to J.W.D., 149 N.J. 108, 115 (1997) (quoting State v. Green, 62 N.J.

547, 554–55 (1973)).

      In this case, O25-5 and O25-6, while clear on their respective faces, are

difficult to reconcile when placed side by side. As noted, the motion judge

confronted only a motion to dismiss plaintiffs' complaint, and, at several points

in his opinion, he applied the appropriately indulgent standard under Rule 4:6-

2(e). See Dimitrakopoulos v. Borrus, Goldin, Foley, Vignuolo, Hyman & Stahl,

PC, 237 N.J. 91, 107 (2019) ("[R]eview of a complaint's factual allegations must

be 'undertaken with a generous and hospitable approach.'" (quoting Printing

Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989))). Although

we have not been provided with any documents supporting the Town's motion

to dismiss, or plaintiffs' opposition to the motion, it would appear the judge

essentially granted plaintiffs' summary judgment on their prerogative writ claim

based solely on the complaint and the ordinances.




                                                                           A-2876-18
                                      13
      Neither O25-5 nor O25-6 mandate that written charges must be filed and

a hearing take place before a member of the Company could be disciplined. If

the judge concluded that the Company had the initial responsibility to discipline

its members, we fail to see why he did not refer the Ruberton and Sepe

complaints for an administrative hearing before the Company. We therefore

disagree with the judge's apparent conclusion that O25-5 compelled referral of

the matter to an outside hearing officer.

      To reconcile the ambiguity created by the two ordinances, we consider

extrinsic evidence, unavailable to the motion judge when he rendered his

decisions. In support of its later-filed summary judgment motion, the Town

supplied the fire department's "Rules of Conduct/Disciplinary Code" (the Code),

part of the department's "personnel management policy" which applied to the

Company and its counterpart, Independent Volunteer Fire Company No. 1 (No.

1).4 In addition to defining standards of conduct, the Code included disciplinary

procedures for members of the fire department, with the more serious forms of

discipline, i.e., suspension and dismissal, which required initiation by an officer.

If such serious forms of discipline were invoked, the Code required the filing of



4
  Later trial testimony asserted the Code had been drafted by a former fire chief
but was never formally adopted by the Town council.
                                                                              A-2876-18
                                        14
written charges by an officer and a formal hearing. Only the chief of the

department or his designee could suspend a member, after which, before any

final discipline was imposed, a formal hearing before the "Hearing Committee"

was available to the member.

      In 2013, the Town council passed Resolution 29-2013, which adopted a

handbook for both the Company and No. 1 as the official policies, procedures,

rules, and regulations applicable to all the Town's volunteer firefighters. The

handbook provided that firefighters who

            observe actions they believe to constitute harassment,
            sexual harassment, or any other workplace wrongdoing
            should immediately report the matter to their
            supervisor, or, if they prefer, or do not think that the
            matter can be discussed with their supervisor, they
            should contact the Fire Chief or Assistant Fire Chief if
            they believe the Fire Chief cannot be impartial.

      Reports of harassment would be promptly investigated.              If the

investigation substantiated the complaint, disciplinary action would be "swiftly

pursued." The handbook included form complaints to utilize; Ruberton and

Sepe used these forms in making their complaints to the Town Administrator.

      With the benefit of this extrinsic evidence, we conclude that for purposes

of N.J.S.A. 40A:14-68, the contract between the Town and the Company,

formed by the two ordinances and the extrinsic material we have cited, called


                                                                          A-2876-18
                                      15
for complaints, such as those made by Ruberton and Sepe, to be first made to

the Company pursuant to the duly adopted handbook and O25-5.5 Ultimately,

however, O25-6 gave the Town council the authority to, "[f]or any cause deemed

sufficient, . . . reprimand, suspend or remove from office the Chief or any officer

or officers of any of the companies composing the Fire Department." (emphasis

added). Because the ordinance applies to "officers of any of the companies," we

reject the false distinction plaintiffs draw, limiting the council's disciplinary

authority to appointed officers of the Fire Department and not elected officers

within each company. This interpretation is consistent with N.J.S.A. 40A:14-

68(a), which provides that every member of a volunteer firefighting company

"shall be under the supervision and control" of the municipality.




5
  The resolution adopting the handbook contains an explicit disclaimer, stating
the handbook was "not intended to be construed actually or by implication as a
contract and does not supersede County, State or Federal regulations pertaining
to [v]olunteer [fire] [c]ompanies or [v]olunteer [f]ighters." However, the
resolution must be read in conjunction with O25-5, which provided some level
of disciplinary authority over firefighters, including for violations of applicable
rules and regulations. We agree the disclaimer is clear evidence that contrary to
plaintiffs' continuous assertions throughout this litigation, the Town never
intended to and did not adopt the statutory procedural guarantees provided to
paid and part-paid fire department members by N.J.S.A. 40:14A-19.
                                                                             A-2876-18
                                       16
      We therefore affirm, as modified, the motion judge's orders denying the

Town's motion to dismiss and its motion for reconsideration of that denial. 6

                                         II.

      In denying the Town's motion for summary judgment on plaintiffs' CRA

claims, the trial judge reasoned that plaintiffs'

             arguments . . . as to the implications of [O25-2] raise a
             serious material question of fact regarding whether
             [O25-2] creates greater rights and protection for them
             than those set forth in N.J.S.A. 40A:14-68. It is the
             vague and expansive language of this Ordinance, taken
             together with all legitimate inferences favoring the
             [p]laintiffs, which requires submission of this issue to
             the trier of fact.

Turning to plaintiffs' class-of-one equal protection claim, the judge noted their

contention that O25-2 and O25-5 provided them with the procedural benefits of

N.J.S.A. 40A:14-19 or "fundamental due process," because the Town


6
  We take judicial notice, see N.J.R.E. 201(a), of amendments to the ordinances
at issue. See Hammonton, N.J., Code § 25-7 to -10 (2019). We have addressed
the issue, rather than dismiss it as moot, for the sake of completeness and to
place the summary judgment motion and trial that followed in correct context.

      In addition, we reject the Town's argument that the trial judge's partial
grant of summary judgment dismissing plaintiffs' due process claims implicitly
reversed the motion judge's orders. Certainly, in dicta, she disapproved of the
motion judge's, and now our, interpretation of O25-5 and O25-6. Her decision
to grant partial summary judgment, however, was premised more squarely on
the de minimis benefits plaintiffs enjoyed as volunteer firefighters. Versarge,
984 F.2d at 1370.
                                                                           A-2876-18
                                        17
"determined that its volunteer firefighters were to be treated similarly to paid or

part-paid firefighters in New Jersey." Because they were suspended "without

any process," plaintiffs contended "the Town treated [them] differently from

others similarly situated." In denying summary judgment, the judge reasoned,

"If the Town intended to convey . . . the same rights and benefits as paid or part-

paid firefighters . . . , then a jury could find that [p]laintiffs were treated

differently than other firefighters similarly situated."     In other words, for

purposes of their equal protection claim, the judge believed the treatment

accorded plaintiffs was to be compared to the treatment accorded firefighters in

paid and part-paid fire departments throughout the State.

      The Town's reconsideration motion asserted, among other things, that the

judge erred in leaving the meaning of O25-2 to a jury to determine. It noted that

having already dismissed plaintiffs' due process claims, plaintiffs' class-of-one

equal protection claim based upon the procedural protections guaranteed by

N.J.S.A. 40A:14-19 must also fail. Again, noting the broad language of O25-2,

the judge apparently reconsidered her earlier statement and recognized the Town

did not actually "subject [its volunteer firefighters] to 'all the laws of [New

Jersey] pertaining to fire departments.'"     She concluded the issue involved




                                                                             A-2876-18
                                       18
"implementation" of the ordinance, which in turn required resolution of factual

disputes.

                                      III.

      We need not summarize the trial testimony in great detail. In 2015, the

Company had twenty-seven firefighters, as well as three junior firefighters, that

assisted with gear and apparatus but did not actually fight fires.        Nicole

Ruberton's husband, Michael, was chief of the fire department and chief of the

Company. Chief Ruberton was also employed as the Town's fire inspector, and

his supervisor was Frank Domenico, who was also captain of No. 1. Domenico

had been chief of the department from 2001 to 2007.

      Caruso Jr. had been with the fire department for thirty years and was

president of the Company; Tomasello joined the Company in 1990, was a

captain and supervised Nicole Ruberton.       Tomasello’s brother-in-law, J.M.

Warren, was also a captain of the Company. His father, J.H. Warren Jr. was

treasurer of the Company.

      In broad terms, plaintiffs denied ever sexually or otherwise harassing

Nicole Ruberton or Sepe. Instead, they painted a picture of being the victims of

vindicative action by the Town's mayor, Steve DiDonato, who was aligned with

Domenico and Chief Ruberton. In particular, there was testimony about specific


                                                                           A-2876-18
                                      19
complaints made against Domenico, who, plaintiffs claimed, had a difficult

personality; some said he behaved in an unsafe manner at fire scenes.

      On December 21, 2014, Tomasello reported that Domenico illegally drove

over a median on the Atlantic City Expressway (the Expressway incident) and

got into a verbal confrontation with J.M. Warren, who at that time was assistant

chief; because of the Expressway incident, Domenico imposed a thirty-day

suspension on himself. There had been previous intra-department complaints

made by Tomasello and others about Domenico's behavior.

      On December 23, 2014, Chief Ruberton called J.M. Warren to discuss the

Expressway incident and put Domenico on the phone. Domenico warned J.M.

Warren not to continue with the "lynch mob" and threatened that if members of

the Company continued to take further action against him regarding the

Expressway incident, they would be suspended.

      On December 26, 2014, J.M. Warren filed a report regarding the phone

call and Tomasello sent the report to Chief Ruberton. According to Tomasello,

Domenico began to retaliate against him and Caruso Jr., accusing them of

discrimination and harassment. Tomasello wrote an email to the mayor about

Domenico's allegations and detailed the history of his relationship with

Domenico.


                                                                          A-2876-18
                                      20
      When Nicole Ruberton filed her complaint, plaintiffs were shocked by

their immediate suspension and that the nature of the complaint was made public

and disclosed in the local press. The Company had a disciplinary board that met

and handled complaints about firefighter's behavior at fire scenes; a membership

committee convened to resolve disputes between members in other contexts.

Plaintiffs asserted that members of the department were always disciplined from

within.

      A few days after the suspensions, Joseph Lizza, secretary of the Company,

recorded a meeting where the mayor spoke to all members of the fire department.

The mayor gave reasons for the suspensions and alluded to alleged inappropriate

remarks made by one plaintiff at the January 2015 department installation

dinner. The mayor said that he "got the goods" on the firefighters and warned

what was coming if they got out of line.

      Chief Ruberton's deposition testimony was read to the jury.            He

acknowledged placing the December 2014 phone call to J.M. Warren but did not

know that Domenico had threatened members if they continued to speak out

about the Atlantic Expressway incident. When his wife spoke to him about

filing a harassment complaint, Chief Ruberton instructed her to speak to the

assistant chief, and not the Town council. He also corroborated that the fire


                                                                          A-2876-18
                                      21
department had followed the procedures in its Code regarding discipline of

members.

      We discuss the judge's jury instructions on plaintiffs' class-of-one equal

protection claims below. For now, it suffices to say that the jury was provided

with a verdict sheet that asked it to answer the following questions:

            1. Have plaintiffs proven . . . that . . . [O25-2] provides
            volunteer firefighters with the similar rights and
            benefits of paid or part-paid firefighters in the [S]tate
            of New Jersey?

            2. Have plaintiffs proven . . . that they are similar in all
            relevant and material respects, or have a high degree of
            similarity to a comparator, namely . . . Domenico?

            3. Have plaintiffs proven . . . that they were treated
            differently from other similarly situated firefighters?

            4. Have plaintiffs established . . . that the difference in
            treatment . . . was done intentionally?

            5. Have plaintiffs established . . . that defendant had no
            rational basis for the difference in treatment . . . ?

The jury answered all five questions in the affirmative. The verdict sheet then

directed jurors to consider, as to each plaintiff, if the "differenc e in treatment"

proximately caused that plaintiff's injuries. Having answered in the affirmative

as to all four plaintiffs, the jurors then awarded damages that would reasonably

compensate each plaintiff for his injuries.


                                                                              A-2876-18
                                        22
                                       IV.

      As already noted, the Town repeatedly asserted that O25-2 did not confer

the same procedural rights enjoyed by members of paid or part-paid fire

departments pursuant to N.J.S.A. 40A:14-19 on members of the Company. The

trial judge never decided that legal issue. Instead, she concluded there was a

factual issue for the jury to resolve whether in its implementation of O25-2, the

Town intended to accord the same statutory rights to its volunteer firefighters.

      In his summation, plaintiffs' counsel harped on this issue. He referred to

O25-2 and told jurors that plaintiffs were entitled to the same rights as Jason

Macri, one of plaintiffs' witnesses, who was a paid firefighter in Cherry Hill. At

one point, counsel said:

            The government has no business being involved in a
            private business or company. And here, it's not my
            opinion that the mayor . . . and council should be
            uninvolved. It's the law. Why is it the law? Because
            after the particular part of the ordinance talking about
            we are entitled and may receive the benefits of [S]tate
            law, what benefits are we talking about? We're talking
            about the benefits that you do not throw me out of my
            building. You don't call me a sexual harasser unless
            you prove me guilty.

                  You can't just do what you want. You've got to
            charge me. You've got to prove it. I'm entitled to a fair
            hearing. This is America. . . . Those are the rights of
            paid firefighters.


                                                                            A-2876-18
                                       23
      In denying the Town's reconsideration motion, the trial judge seemin gly

recognized that O25-2 did not confer the same rights and benefits as those

enjoyed by firefighters in paid or part-paid departments. She cited several

examples of benefits not enjoyed by plaintiffs as volunteers. Nevertheless,

question one on the verdict sheet asked whether O25-2 provided plaintiffs with

the same rights as those enjoyed by firefighters in paid and part -paid

departments.

      In her final jury charge, the judge never defined for the jury precisely what

were the "similar rights and benefits of paid or part-paid firefighters in the State

of New Jersey" that the ordinance bestowed on plaintiffs. The closest the judge

came was when she laid out each party's contentions at the start of her

instructions. The judge told the jurors that plaintiffs alleged the Town violated

"their fundamental rights of equal protection by taking certain actions against

plaintiffs without first conducting an investigation, without having a hearing,

and without a legitimate basis to charge plaintiffs." Of course, the judge had

already decided that the denial of those "rights" were not due process violations.

      Construing the ordinance was a purely legal issue that should have been

decided by the judge. Bubis, 184 N.J. at 627. We agree with the Town that it

was clear error for the court to pose question one to the jurors. We have


                                                                              A-2876-18
                                        24
concluded that a reasonable construction of the various ordinances and

handbook meant that Ruberton's and Sepe's complaint should have first been

referred to the fire department for resolution, although the Town retained its

ultimate authority to suspend or dismiss the officers for "any cause deemed

sufficient."   The jury should have been instructed that this was the legal

framework in which to consider plaintiffs' class-of-one equal protection claims.

      There were other serious problems with the verdict sheet and jury charge.

We digress to explain the framework for a viable class-of-one equal protection

cause of action.

      A class-of-one equal protection claim may be asserted "even when the

plaintiff has not alleged discrimination on the basis of membership in a protected

class." DiBuonaventura v. Washington Twp., 462 N.J. Super. 260, 267–68

(App. Div. 2020) (citing Engquist v. Or. Dep't of Agric., 553 U.S. 591, 598

(2008)). "Such 'class-of-one' claims require that a plaintiff show that he or she

was (1) intentionally treated differently from other people who are similarly

situated, and (2) there is no rational basis for the difference in treatment." Id. at

268 (citing Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000)).

"Regarding the first element, '[p]ersons are similarly-situated under the Equal

Protection Clause when they are alike in "all relevant aspects."'" Radiation Data,


                                                                              A-2876-18
                                        25
Inc. v. N.J. Dep't of Env't Prot., 456 N.J. Super. 550, 562 (App. Div. 2018)

(alteration in original) (quoting Startzell v. City of Phila., 533 F.3d 183, 203 (3d

Cir. 2008)).

      Here, who was an appropriate comparator and what was being compared

were moving targets throughout trial. As noted, plaintiffs' counsel's summation

contended the proper comparators were firefighters in paid or part-paid fire

departments, because the Town's implementation of O25-2 was intended to

provide its volunteer firefighters with the same procedural due process rights.

In the jury's mind, this was affirmed by question number one, which asked them

to decide that exact issue. Yet, question two on the verdict sheet asked the jury

to decide if plaintiffs were similarly situated not to firefighters in paid or part-

paid departments, but rather whether they were similarly situated to Domenico.

      When providing instructions on the class-of-one equal protection claim,

the judge told the jurors: "As to the class-of-one claim only" — there was no

other claim at this point — "plaintiffs allege that the other volunteer firefighters

in the [T]own . . . were treated more favorably than the plaintiffs for the same

or similar conduct of the plaintiffs, and that there was no rational basis for the

difference in treatment." We may assume the jury understood who plaintiffs

claimed was the appropriate comparator, since question two asked jurors to


                                                                              A-2876-18
                                        26
consider plaintiffs' proofs as to Domenico. Yet, in question three, the jury was

asked if plaintiffs had proven "that they were treated differently from other

similarly situated firefighters"; in other words, not treated differently than

Domenico, but rather other "firefighters."     Certainly, the jury could have

reasonably concluded they were comparing plaintiffs to firefighters in paid and

part-paid departments.

      Nor did the judge ever define what exactly the jurors were supposed to

compare. Plaintiffs' counsel's summation stressed the fact that his clients were

disciplined without any hearing.     However, if it were differences in the

procedural aspects of how discipline was imposed within the Town's fire

department, and plaintiffs were contending they were singled out for discipline

by the Town without the procedures outlined in the Code or handbook,

Domenico failed as a comparator. It was undisputed that Domenico imposed a

suspension on himself for the Expressway incident without any hearing at all.

Was the jury to compare the length of Domenico's suspension — four months

— versus the much longer suspensions served by Caruso, Jr. and Tomasello? If

so, that was never explained by the judge.

      Indeed, any difference in the length of suspensions between those imposed

on plaintiffs and those imposed on other firefighters or how the discipline was


                                                                          A-2876-18
                                      27
imposed could not support a viable class-of-one equal protection claim as a

matter of law. "[T]he United State[s] Supreme Court has ruled that Fourteenth

Amendment class-of-one claims do not apply to public employment."

DiBuonaventura, 462 N.J. Super. at 268 (citing Engquist, 553 U.S. at 594). As

we explained:

           In Engquist, the Court . . . held that a public employee
           cannot state a claim under the Equal Protection Clause
           by alleging that she was fired from her job for arbitrary
           and malicious reasons that essentially singled her out as
           a class-of-one. Specifically, plaintiff argued that she
           was denied a promotion, and ultimately laid-off
           because of a grudge held by a supervisor. The Court
           reasoned that the Equal Protection Clause is not
           implicated in circumstances where "government
           employers are alleged to have made an individualized,
           subjective personnel decision in a seemingly arbitrary
           or irrational manner." The Court went on to reason that
           the class-of-one theory of equal protection is simply a
           "poor fit in the public employment context" and that to
           treat employees differently is not to "classify them in a
           way that raises equal protection concerns," but rather is
           "simply to exercise the broad discretion that typically
           characterizes the employer-employee relationship."

           [Ibid. (quoting Engquist, 553 U.S. at 594, 605); accord
           Conard v. Pa. State Police, 360 F. App'x 337, 339 (3d
           Cir. 2010); Houston v. Twp. of Randolph, 934 F. Supp.
           2d 711, 736–37 (D.N.J. 2013).]




                                                                       A-2876-18
                                     28
Plaintiffs fail to cite a single case in which a class-of-one equal protection claim

was successfully brought in the sphere of public employment, and we found

none.

        Plaintiffs' retort to this was and continues to be that they are not public

employees. In Newfield Fire Co., we noted that volunteer fire companies "are

'not direct units of local government.'" 439 N.J. Super. at 210 (quoting Paff v.

N.J. State Firemen's Ass'n, 431 N.J. Super. 278, 292 (App. Div. 2013)).

"Nevertheless, volunteer fire departments have been recognized as quasi-public

in nature." Ibid. (emphasis added) (citing Sprint Spectrum, LP v. Borough of

Upper Saddle River Zoning Bd. of Adjustment, 352 N. J. Super. 575, 598 (App.

Div. 2002)).

        The Court has differentiated between the status of a voluntary firefighter

and that of a voluntary emergency medical technician. State v. Morrison, 227

N.J. 295 (2016). "[A] volunteer firefighter [is] a public servant for purposes of

the official-misconduct statute." Id. at 317 (citing State v. Quezada, 402 N.J.

Super. 277, 284–85 (App. Div. 2008)).         "New Jersey law has consistently

recognized that firefighting is a public or governmental function."            Ibid.

(emphasis added) (quoting Eggert v. Tuckerton Volunteer Fire Co. No. 1, 938 F.

Supp. 1230, 1238 (D.N.J. 1996)). In Schwartz v. Borough of Stockton, the


                                                                              A-2876-18
                                        29
Court held that "fire protection . . . is a governmental function" and that

"principle necessarily extends to municipal arrangements with volunteer

companies." 32 N.J. 141, 150 (1960). Differences in the discipline imposed on

a volunteer firefighter, whether imposed after procedures within the fire

department or imposed in some other fashion by the governing body, cannot be

the basis for a viable class-of-one equal protection claim.

      Having carefully reviewed the trial record, we agree with the Town that it

was entitled to judgment in its favor on plaintiffs' class-of-one equal protection

claims. Once their due process claims were properly dismissed, plaintiffs'

shapeshifting equal protection claim was dubious at best, initially asserting

comparisons between themselves and firefighters in paid and part-paid

departments, then inviting comparison to a vindictive Domenico. In reality,

plaintiffs' true claim was that their discipline was a vendetta carried out by the

Town's mayor, Domenico, and others. That assertion is insufficient to support

a class-of-one equal protection claim in the sphere of public employment. See

Engquist, 553 U.S. 595 (rejecting public employee's claim she was fired for




                                                                            A-2876-18
                                       30
"arbitrary, vindictive, and malicious reasons" as cognizable under class -of-one

equal protection jurisprudence). 7

      Affirmed in part and reversed in part. We vacate the judgment entered,

including the award of counsel fees and costs, and dismiss plaintiffs' complaint.

As a result of our judgment, we need not address the other issues raised by the

Town.




7
  Plaintiffs did not assert a claim that the Town violated their First Amendment
rights by punishing them for complaints made about Domenico's behavior. Such
a claim would be subject to a different analysis, even in the public employee -
public employer context. See Engquist, 553 U.S. at 599–600 (discussing
controlling principles governing a claimed violation of a public employee's First
Amendment rights).
                                                                           A-2876-18
                                      31